








[Executive Level]
At-Will Employment Agreement
This At-Will Employment Agreement (this “Agreement”) is hereby entered into by
and between TiVo Inc. (the “Corporation”) and _________________ (the “Executive”
or “you”), effective as of March [1], 2016 (the “Effective Date”).
You shall receive the severance benefits set forth in this Agreement in the
event that your employment with the Corporation is terminated under the
circumstances described below prior to March 1, 2017 (the “Expiration Date”).
Notwithstanding anything to the contrary stated herein, no benefits under this
Agreement shall be paid to the extent such benefits are duplicative of any other
agreement between you and the Corporation, or any other plan, policy or program
the Corporation maintains for your benefit, as determined by the Board of
Directors of the Corporation (the “Board”) in its sole discretion. Without
limiting the foregoing and for the avoidance of doubt, in the event your
employment with the Corporation is terminated and such termination of employment
constitutes a “Payment Termination” as defined in that certain Change of Control
Terms and Conditions agreement between you and the Corporation, dated as of
_______, 201[_] (the “CIC Agreement”), then you shall be entitled to payments
and benefits in accordance with your CIC Agreement, and shall not be entitled to
any benefits under this Agreement.
1.Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue in effect until the later of the Expiration Date or the date all
payments or benefits required to be made or provided hereunder have been made or
provided in their entirety.
2.Termination.
(i)General. You shall be entitled to the benefits provided in Section 3(ii) if
your employment is terminated prior to the Expiration Date (a) by the
Corporation other than for Cause or Disability (each as defined below), or
(b) by you for Good Reason (as defined below), provided that the termination of
your employment constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder, including Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”); a termination of your
employment under the circumstances described in this sentence is sometimes
hereinafter referred to as a “Payment Termination”.
(ii)Death or Disability. Your employment with the Corporation shall terminate
automatically upon your death. The Corporation may terminate your employment for
Disability, but only if that Disability continues through the Date of
Termination (as hereinafter defined). For purposes of this Agreement,
“Disability” shall mean your absence from the full-time performance of your
duties with the Corporation for six (6) consecutive months by reason of your
physical or mental illness.
(iii)Cause. The Corporation may terminate your employment for Cause. For
purposes of this Agreement, “Cause” shall mean (a) your willful and continued
failure to substantially perform your duties with the Corporation (other than
any such failure resulting from your incapacity due to physical or mental
illness or any such actual or anticipated failure after your issuance of a
Notice of Termination (as defined below) for Good Reason), after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, (b) your willful and continued
failure to substantially follow and comply with the specific and lawful
directives of the Board, as reasonably determined by the Board (other than any
such failure resulting from your incapacity due to physical or mental illness or
any such actual or anticipated failure after your issuance of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to you by the Board, which demand specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties, (c) your willful commission of an act of fraud or dishonesty
resulting in material economic or financial injury to the Corporation, or
(d) your conviction of, or entry by you of a guilty or no contest plea to, the
commission of a felony involving moral turpitude. For purposes of this
Section 2(iii), no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith.




--------------------------------------------------------------------------------




(iv)Good Reason. You may terminate your employment with the Corporation for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any one or more of the following events without your prior written consent,
unless the Corporation fully corrects the circumstances constituting Good Reason
(provided such circumstances are capable of correction) prior to the Date of
Termination:
(a)A material reduction in the nature or scope of your responsibilities, or the
assignment to you of duties that are materially inconsistent with your position;
(b)the Corporation’s reduction of your annual base salary or bonus opportunity,
each as in effect on the date hereof or as the same may be increased from time
to time;
(c)the relocation of the Corporation’s offices at which you are principally
employed such that your one-way daily commute from your principal residence to
the Corporation’s offices at which you are principally employed is increased by
more than fifty (50) miles;
(d)the Corporation’s failure to pay to you any portion of your then current
compensation or any portion of an installment of deferred compensation under any
deferred compensation program of the Corporation, in each case within seven
(7) days of the date such compensation is due;
(e)the Corporation’s failure to continue in effect compensation and benefit
plans which provide you with benefits which are no less favorable on an
aggregate basis, both in terms of the amount of benefits provided and the level
of your participation relative to other participants, to the benefits provided
to you under the Corporation’s compensation and benefit plans and practices;
(f)the Corporation’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 4 hereof; or
(g)any purported termination of your employment that is not effected pursuant to
a Notice of Termination satisfying the requirements of Section 2(v) hereof (and,
if applicable, the requirements of Section 2(iii) hereof), which purported
termination shall not be effective for purposes of this Agreement.
Your right to terminate your employment pursuant to this Section 2(iv) shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.
(v)Notice of Termination. Any purported termination of your employment by the
Corporation or by you (other than termination due to your death, which shall
terminate your employment automatically) shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 5.
For purposes of this Agreement, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement (if any)
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.
(vi)Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (a) if your employment is terminated due to your death, the date of
your death; (b) if your employment is terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the full time performance of your duties during such thirty (30) day
period), and (c) if your employment is terminated for any reason other than
death or Disability, the date specified in the Notice of Termination (which, in
the case of a termination by the Corporation without Cause shall not be less
than thirty (30) days from the date such Notice of Termination is given, and in
the case of a termination by you for Good Reason shall not be less than fifteen
(15) nor more than thirty (30) days from the date such Notice of Termination is
given).
3.Compensation Upon Termination.
(i)If your employment with the Corporation is terminated by reason of your
death, by the Corporation for Cause or Disability, or by you other than for Good
Reason, the Corporation shall pay you your full base salary, when due, through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which you are entitled under any
compensation plan or practice of the Corporation at the time such payments are
due, and the Corporation shall have no further obligations to you under this
Agreement.
(ii)If you incur a Payment Termination, then, subject to Section 3(v), in lieu
of any severance benefits to which you may otherwise be entitled under any
severance plan or program of the Corporation or by law, you shall be entitled to
the benefits provided below:




--------------------------------------------------------------------------------




(a)the Corporation shall pay to you your full base salary, when due, through the
Date of Termination at the rate in effect at the time Notice of Termination is
given, plus all other amounts to which you are entitled under any compensation
plan or practice of the Corporation at the time such payments are due;
(b)the Corporation shall, at the time specified in Section 3(iii), pay as
severance pay to you a lump-sum severance payment equal to one hundred
twenty-five percent (125%) of your annual base salary as in effect immediately
prior to delivery of the Notice of Termination;
(c)with regard to options to purchase the Corporation’s capital stock and
restricted shares or other equity awards with regard to the Corporation’s
capital stock, in each case the vesting of which is contingent solely upon your
continued service with the Corporation, you shall immediately become vested (and
any restrictions applicable thereto shall lapse) with respect to one hundred
percent (100%) of the unvested portion of such equity awards that would have
become vested by their terms as of April 29, 2017 but for your Separation from
Service; provided, however, that no equity awards contingent upon the attainment
of one or more performance goals shall become vested by operation of this
Section 3(ii)(c); and
(d)for the period beginning on the date of your Payment Termination and ending
on the earlier of (i) fifteen (15) months from the date of your Payment
Termination or (ii) the first day of your eligibility to participate in a
comparable group health plan maintained by a subsequent employer, the
Corporation shall pay for and provide you and your dependents with the same
medical benefits coverage to which you would have been entitled had you remained
continuously employed by the Corporation during such period. In the event that
you are ineligible under the terms of the Corporation’s benefit plans to
continue to be so covered, the Corporation shall provide you with substantially
equivalent coverage through other sources. At the termination of the benefits
coverage under the first sentence of this Section 3(ii)(d), you and your
dependents shall be entitled to continuation coverage pursuant to Section 4980B
of the Code, Sections 601-608 of the Employee Retirement Income Security Act of
1974, as amended, and under any other applicable law, to the extent required by
(or applicable pursuant to) such laws, as if you had terminated employment with
the Corporation on the date such benefits coverage terminates.
(iii)The payment provided for in Section 3(ii)(b) shall be made on the sixtieth
(60th) day following the date of your Payment Termination.
(iv)You shall not be required to mitigate the amount of any payment provided for
in this Section 3 by seeking other employment or otherwise, nor shall the amount
of any payment or benefit provided for in this Section 3 be reduced by any
compensation earned by you as the result of employment by another employer or
self-employment, by retirement benefits, by offset against any amounts (other
than loans or advances to you by the Corporation) claimed to be owed by you to
the Corporation, or otherwise.
(v)As a condition to your receipt of any benefits described in Section 3(ii)
hereof (other than the benefits described in Section 3(ii)(a)), you shall be
required to execute a release of all claims arising out of your employment or
the termination thereof, in a form reasonably acceptable to the Corporation (the
“Release”), no later than fifty (50) days following the date of your Payment
Termination and you must not revoke the Release during any period permitted
under applicable law. Such Release shall specifically relate to all of your
rights and claims in existence at the time of such execution but shall exclude
any continuing obligations the Corporation may have to you following the date of
termination under this Agreement or any other agreement providing for
obligations to survive your termination of employment.
4.Successors; Binding Agreement.
(i)The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Unless expressly provided otherwise, “Corporation” as used herein shall
mean the Corporation as defined in this Agreement and any successor to its
business and/or assets as aforesaid.
(ii)This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.




--------------------------------------------------------------------------------




5.Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Corporation shall be directed to the attention of its
Secretary, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.
6.Confidentiality and Non-Solicitation Covenants.
(i)Confidentiality. You hereby agree that during the term of this Agreement and
thereafter, you shall not, directly or indirectly, disclose or make available to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, any Confidential Information (as defined below). You further
agree that, upon termination of your employment with the Corporation, all
Confidential Information in your possession that is in written or other tangible
form (together with all copies or duplicates thereof, including computer files)
shall be returned to the Corporation and shall not be retained by you or
furnished to any third party, in any form except as provided herein; provided,
however, that you shall not be obligated to treat as confidential, or return to
the Corporation copies of any Confidential Information that (a) was publicly
known at the time of disclosure to you, (b) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Corporation by any person or entity, or (c) is lawfully
disclosed to you by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to you or known by you
as a consequence of or through your relationship with the Corporation about the
customers, employees, business methods, public relations methods, organization,
procedures or finances, including, without limitation, information of or
relating to customer lists, product lists, product road maps, technology
specifications or other information related to the products and services of the
Corporation and its affiliates. Nothing herein shall limit in any way any
obligation you may have relating to Confidential Information under any other
agreement with or promise to the Corporation.
(ii)Non-Solicitation. You hereby agree that, for the one (1) year period
immediately following the Date of Termination, you shall not, either on your own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or shareholder or otherwise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Corporation any of its officers or employees or offer
employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or
employee of the Corporation; provided, however, that a general advertisement to
which an employee of the Corporation responds shall in no event be deemed to
result in a breach of this Section 6(ii).
(iii)Survival; Reformation. The provisions of this Section 6 shall survive the
termination or expiration of this Agreement and your employment with the
Corporation and shall be fully enforceable thereafter. If it shall be finally
determined that any restriction in this Section 6 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of any state or
jurisdiction, it is the intention of the parties that such restriction may be
modified or amended to render it enforceable to the maximum extent permitted by
the law of that state or jurisdiction.
(iv)Equitable Relief. In the event that you shall breach or threaten to breach
any of the provisions of this Section 6, in addition to and without limiting or
waiving any other remedies available to the Corporation in law or in equity, the
Corporation shall be entitled to immediate injunctive relief in any court,
domestic or foreign, having the capacity to grant such relief, to restrain such
breach or threatened breach and to enforce the provisions of this Section 6. You
acknowledge that it is impossible to measure in money the damages that the
Corporation will sustain in the event that you breach or threaten to breach the
provisions of this Section 6 and, in the event that the Corporation shall
institute any action or proceeding to enforce such provisions seeking injunctive
relief, you hereby waive and agree not to assert and shall not use as a defense
thereto the claim or defense that the Corporation has an adequate remedy at law.
The foregoing shall not prejudice the right of the Corporation to require you to
account for and pay over to the Corporation the amount of any actual damages
incurred by the Corporation as a result of such breach.
7.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed




--------------------------------------------------------------------------------




a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Corporation under
Section 3 shall survive the expiration of the term of this Agreement. The
section headings contained in this Agreement are for convenience only, and shall
not affect the interpretation of this Agreement.
8.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
9.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
10.Arbitration; Dispute Resolution, Etc.
(i)Arbitration Procedure. Except as set forth in Section 6(iv), any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or the interpretation of this Agreement or any arrangements relating
to this Agreement or contemplated in this Agreement or the breach, termination
or invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Jose, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, you and the
Corporation shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event you and the Corporation cannot
agree on an arbitrator, the Administrator of JAMS/Endispute will appoint an
arbitrator. Neither you nor the Corporation nor the arbitrator shall disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.
(ii)Compensation During Dispute, Etc. Your compensation during any disagreement,
dispute, controversy, claim, suit, action or proceeding (collectively, a
“Dispute”) arising out of or relating to this Agreement or the interpretation of
this Agreement shall be as follows:
If there is a termination of your employment with the Corporation followed by a
Dispute as to whether you are entitled to the payments and other benefits
provided under this Agreement, then, during the period of that Dispute the
Corporation shall pay you fifty percent (50%) of the amounts specified in
Section 3(ii)(b) hereof, and the Corporation shall provide you with the other
benefits provided in Section 3(ii) of this Agreement, if, but only if, you agree
in writing that if the Dispute is resolved against you, you shall promptly
refund to the Corporation all payments you receive under Section 3(ii)(b) of
this Agreement plus interest at the rate provided in Section 1274(d) of the
Code, compounded quarterly. If the Dispute is resolved in your favor, promptly
after resolution of the Dispute the Corporation shall pay you all amounts which
were withheld during the period of the Dispute plus interest at the rate
provided in Section 1274(d) of the Code, compounded quarterly.
(iii)Expenses, Legal Fees. The Corporation shall pay, or reimburse you for, all
administrative fees and costs, and all arbitrator’s fees and expenses incurred
by you in connection with any Dispute arising out of or related to this
Agreement. Any reimbursements payable to you pursuant to this Section 10(iii)
shall be paid to you no later than December 31 of the year following the year in
which the cost was incurred. The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and
your right to reimbursement under this Section 10(iii) will not be subject to
liquidation or exchange for another benefit.
11.Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed by the Corporation at the time of your Separation
from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which




--------------------------------------------------------------------------------




you are entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
benefits shall not be provided to you prior to the earlier of (a) the expiration
of the six-month period measured from the date of your Separation from Service
with the Corporation or (b) the date of your death. Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this Section 11 shall be paid in a lump sum to
you, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
12.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, any prior severance agreements, is hereby terminated and cancelled.
Any of your rights hereunder shall be in addition to any rights you may
otherwise have under benefit plans or agreements of the Corporation (other than
severance plans or agreements) to which you are a party or in which you are a
participant, including, but not limited to, any Corporation sponsored employee
benefit plans and stock options plans. For the avoidance of doubt, this
Agreement will supersede any provisions contained in the Corporation’s stock
option plan or otherwise that would impose a “cut-back” under Section 280G of
the Code (but in no event shall this Agreement be construed or interpreted as
providing any right to “gross-up” or similar tax reimbursement pay in respect of
excise taxes payable as a result of Sections 280G or 4999 of the Code), it being
understood and agreed that you may elect to reduce or eliminate any payment or
benefit to which you are otherwise entitled in order to avoid imposition of any
tax under Section 409A of the Code. The provisions of this Agreement shall not
in any way abrogate your rights under such other plans and agreements. In
addition this Agreement shall not limit in any way any obligation you may have
under any other agreement with or promise to the Corporation relating to
employee confidentiality, proprietary rights in technology or the assignment of
interests in any intellectual property.
13.At-Will Employment. Nothing contained in this Agreement shall (i) confer upon
you any right to continue in the employ of the Corporation, (ii) constitute any
contract or agreement of employment, or (iii) interfere in any way with the
at-will nature of your employment with the Corporation.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which shall
then constitute our agreement on this subject.
 




                            
 
 
 
Sincerely,
 
TIVO INC.
 
 
By:
 
 
Its:
 
 

 
 
Agreed and Accepted,
this              day of March, 2016
 
  







--------------------------------------------------------------------------------










